 1                                                                         The Honorable Robert Lasnik

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
     HASSAN HIRSI, an individual,                       Case No. 2:16-cv-00333 RSL
 9                                      Plaintiff,
     v.                                                 ORDER GRANTING PLAINTIFF’S
10                                                      MOTION FOR ATTORNEY’S FEES,
     THE HERTZ CORPORATION, a Delaware                  COSTS AND CLASS
11   corporation, HERTZ TRANSPORTING, INC, a            REPRESENTATIVE’S INCENTIVE
     Delaware corporation, FIREFLY RENT A CAR           AWARD
12
     LLC, a Delaware company and DTG
13   OPERATIONS, INC., an Oklahoma
     corporation,
14                                  Defendants.

15          WHEREAS, Plaintiff has submitted authority and evidence supporting Plaintiff’s Motion
16
     for Attorney’s Fees, Costs and Class Representative’s Incentive Award; and
17
            WHEREAS, the Court, having considered the pleadings on file and being fully advised,
18
     finds that good cause exists for entry of the Order below; now, therefore,
19
            IT IS HEREBY FOUND, ORDERED, ADJUDGED, AND DECREED THAT:
20

21          1.      Unless otherwise provided herein, all capitalized terms in this Order shall have

22   the same meaning as set forth in the Plaintiff’s Motion for Attorney’s Fees, Costs and Class

23   Representative Incentive Award.
24          2.      The Court having appointed Badgley Mullins Turner, PLLC and the Law Offices
25
     of Daniel Whitmore as Class Counsel.
26
            3.      Class Counsel has requested the Court award $96,074.20, an amount equal to
     ORDER GRANTING PLAINTIFF’S MOTION FOR                   BADGLEY MULLINS TURNER                    PLLC
     ATTORNEY’S FEES, COSTS AND CLASS                              19929 Ballinger Way NE, Suite 200
                                                                          Seattle, WA 98155
     REPRESENTATIVE’S INCENTIVE AWARD - 1                                  TEL 206.621.6566
     2:16-cv-00333 RSL                                                     FAX 206.621.9686
     Defendants The Hertz Corporation, Hertz Transporting, Inc., Firefly Rent-A-Car, LLC, and DTG
 1

 2   Operations, Inc. (collectively, “Hertz” or “Defendants”)’s contribution towards Class Counsel’s

 3   attorney’s fees.

 4             4.   These requested attorney’s fees are fair and reasonable under RCW 49.48.030 and
 5   the Ordinance (“SeaTac Municipal Code Chapter 7.45”). The Court reaches this conclusion after
 6
     analyzing: (1) the results Class Counsel achieved; (2) Class Counsels’ risk in this litigation; (3)
 7
     the complexity of the issues presented; (4) the hours Class Counsel worked on the case; (5) Class
 8
     Counsels’ hourly rate; (6) the contingent nature of the fee; and (7) awards made in similar cases.
 9
               5.   Class Counsel has submitted authority and declarations to support the Court’s
10

11   lodestar cross-check.

12             6.   Class Counsel reasonably expended more than 259.36 hours on the investigation,

13   preparation, filing, and settlement of Plaintiff’s claims. Their detailed time records are based on
14   contemporaneous records of hours worked. Class Counsel exercised billing judgment and billed
15
     efficiently.
16
               7.   Class Counsels’ hourly rates - $565.00 for Duncan Turner, $495.00 for Daniel
17
     Whitmore, and $310.00 for Mark Trivett – are reasonable hourly rates considering their
18
     individual “experience, skill, and reputation,” see Trevino v. Gates, 99 F.3d 911, 924 (9th Cir.
19

20   1996) and the prevailing market rates in this jurisdiction. See Blum v. Stenson, 465 U.S. 886, 895

21   (1984).

22             8.   Applying these rates to the number of hours reasonable expended in litigation,
23   Class Counsels’ lodestar is approximately $97,718.96. This lodestar reflects work and expenses
24
     that were reasonable and necessarily expended on the pursuing Plaintiff’s claim and that are
25
     estimated to occur in concluding the case.
26

     ORDER GRANTING PLAINTIFF’S MOTION FOR                   BADGLEY MULLINS TURNER                    PLLC
     ATTORNEY’S FEES, COSTS AND CLASS                              19929 Ballinger Way NE, Suite 200
                                                                          Seattle, WA 98155
     REPRESENTATIVE’S INCENTIVE AWARD - 2                                  TEL 206.621.6566
     2:16-cv-00333 RSL                                                     FAX 206.621.9686
            9.      Here, Plaintiff pursued the action under a remedial Washington employment
 1

 2   statute and a local minimum wage ordinance. Class Counsel pursued this action on a contingency

 3   fee basis and assumed the risk that if they were unsuccessful, they would receive no

 4   compensation for their work on the certified questions or settlement negotiations. This action
 5   was one of the first to seek recovery of wages owed under the Ordinance, and thus, the potential
 6
     existed for a long and protracted litigation as the Court addressed novel legal issues.
 7
            10.     Class Counsel performed high-quality work, resulting in an extremely favorable
 8
     collective settlement for Class Members. Class Members recovered the entirety of their owed
 9
     wages arising under the Ordinance with interest. This is an excellent result for the Class.
10

11          11.     Defendants agreed to pay Settlement Amount of Six Hundred Forty Thousand,

12   Four Hundred Ninety-Four Dollars, and Sixty-Seven Cents ($640,494.67) to the Class Members,

13   inclusive of any attorney’s fees and costs. The litigation expenses and settlement notice and
14   administration fees and costs incurred by Class Counsel were reasonable, necessary, and
15
     appropriately documented in the declarations filed by Class Counsel.
16
            12.     This Court also award $1,000.00 to Plaintiff Hassan Hirsi as an incentive award
17
     for serving as the class representative.
18
            13.      Based on the foregoing findings and analysis, the Court awards Class Counsel
19

20   $96,074.20 in attorney’s fees.

21
            Dated this 4th day of December, 2018.
22

23
                                                   A
                                                   HONORABLE ROBERT S. LASNIK
24

25

26

     ORDER GRANTING PLAINTIFF’S MOTION FOR                    BADGLEY MULLINS TURNER                    PLLC
     ATTORNEY’S FEES, COSTS AND CLASS                               19929 Ballinger Way NE, Suite 200
                                                                           Seattle, WA 98155
     REPRESENTATIVE’S INCENTIVE AWARD - 3                                   TEL 206.621.6566
     2:16-cv-00333 RSL                                                      FAX 206.621.9686
     PRESENTED BY:
 1
     BADGLEY MULLINS TURNER PLLC
 2
     /s/ Duncan C. Turner
 3   Duncan C. Turner, WSBA # 20597
     19929 Ballinger Way NE, Suite 200
 4   Seattle, WA 98155
     Telephone: (206) 621-6566
 5
     Facsimile: (206) 621-9686
 6   Email: dturner@badgleymullins.com
     Attorneys for Plaintiff and Class
 7

 8   LAW OFFICE OF DANIEL R. WHITMORE

 9   /s/ Daniel R. Whitmore
     Daniel R. Whitmore, WSBA #24012
10   2626 15th Avenue West, Suite 200
     Seattle, WA 98119
11   Telephone: (206) 329-8400
     Facsimile: (206) 329-84001
12
     Email: dan@whitmorelawfirm.com
13   Attorneys for Plaintiff and Class

14

15

16

17

18

19

20

21

22

23

24

25

26

     ORDER GRANTING PLAINTIFF’S MOTION FOR   BADGLEY MULLINS TURNER                 PLLC
     ATTORNEY’S FEES, COSTS AND CLASS           19929 Ballinger Way NE, Suite 200
                                                       Seattle, WA 98155
     REPRESENTATIVE’S INCENTIVE AWARD - 4               TEL 206.621.6566
     2:16-cv-00333 RSL                                  FAX 206.621.9686
